UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-4031


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

LEMAR CONLIFFE, a/k/a AB,

                     Defendant - Appellant.



Appeal from the United States District Court for the Northern District of West Virginia, at
Clarksburg. Thomas S. Kleeh, District Judge. (1:18-cr-00055-TSK-MJA-1)


Submitted: July 14, 2020                                          Decided: July 22, 2020


Before WYNN and RUSHING, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Elizabeth B. Gross, Assistant Federal Public Defender, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Clarksburg, West Virginia, for Appellant. Zelda Elizabeth Wesley,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Clarksburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Lemar Conliffe pled guilty, pursuant to a written plea agreement, to aiding and

abetting the distribution of cocaine base. The district court sentenced Conliffe to a total of

72 months’ imprisonment, and Conliffe now appeals. Conliffe’s counsel filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating that there are no meritorious

grounds for appeal but questioning whether Conliffe’s plea was knowing and voluntary.

Neither Conliffe nor the Government has filed a brief. We affirm.

        Because Conliffe did not move to withdraw his guilty plea, we review the adequacy

of the Fed. R. Crim. P. 11 plea colloquy for plain error. United States v. Sanya, 774 F.3d

812, 815 (4th Cir. 2014). To demonstrate plain error, Conliffe “must demonstrate not only

that the district court plainly erred, but also that this error affected his substantial rights. In

the Rule 11 context, this inquiry means that [Conliffe] must demonstrate a reasonable

probability that, but for the error, he would not have pleaded guilty.” Id. at 816 (citation

and internal quotation marks omitted). Our review reveals that the magistrate judge

complied with Rule 11 and properly determined that Conliffe’s plea was knowing and

voluntary. Thus, there was no plain error.

       In accordance with Anders, we have reviewed the entire record in this case and have

found no meritorious grounds for appeal. We therefore affirm the district court’s judgment.

This court requires that counsel inform Conliffe, in writing, of the right to petition the

Supreme Court of the United States for further review. If Conliffe requests that a petition

be filed, but counsel believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation. Counsel’s motion must state

                                                2
that a copy thereof was served on Conliffe. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            3